DETAILED ACTION
Claim(s) 1-20 are presented for examination. 
Claims 1, 3, 5, 7, 11, 15 and 17 are amended.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Specification
Applicant’s amendment to the title of the disclosure filed March 4th, 2022 is descriptive and being considered. The objection is withdrawn.

Claim Objections
Applicant’s amendment of claims 1, 7, 11 and 17 to overcome an objection under minor informalities is being considered. The objection is withdrawn.

Response to Arguments
Applicant’s arguments, (see remarks page 9 of 13), filed March 4th, 2022, with respect to rejection of claim(s) 1-20 under 35 U.S.C. § 112(b) have been fully considered and they are persuasive. The rejection is withdrawn.

Applicant’s arguments, (see remarks page 10-12 of 13), filed March 4th, 2022 with respect to the rejection of claim(s) 1-20 under 35 U.S.C. § 102(a)(1) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Sun et al. (US 2017/0026297 A1).

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Kim et al. (US 2017/0150480 A1) hereinafter “Kim” in view of Sun et al. (US 2017/0026297 A1) hereinafter “Sun”.

Regarding Claims 1 and 11,
	Kim discloses a first node used for wireless communication [see fig. 18, pg. 13, ¶266 lines 1-3, a user equipment (UE)], comprising: 
	a first receiver [see fig. 18, pg. 13, ¶268 lines 1-7, a transceiver “1810”], receiving first information and second information [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, receiving D2D information from an eNB including all configuration information for the UE to participate in the D2D communication], the second information being used to determine a first time-frequency resource group [see fig. 13: Step(s) “1303” / “1304”, pg. 11, ¶222 lines 1-4; ¶224 lines 1-4, based on the received D2D information, determine whether any D2D synchronization signal resource is configured in the subframe supposed to carry the D2D discovery signal]; and 
	a first transceiver [see fig. 18, pg. 13, ¶269 lines 4-5, a discovery signal transmission controller “1821”], judging whether to perform a first channel sensing [see pg. 13, ¶270 lines 5-9, determining whether a selected resource is overlapped with the D2D synchronization signal (D2DSS) transmission resource, and whether to transmit the discovery signal based on the overlapping determination result]; 
	when the result of the judging action is no [see pg. 13, ¶271 lines 5-9, if the selected resource is not overlapped with the D2D synchronization signal (D2DSS) transmission resource], transmitting a first radio signal in the first time-frequency resource group [see pg. 13, ¶271 lines 5-9, the discovery signal transmission controller “1821” may control to transmit the discovery signal in the selected resource]; 
	when the result of the judging action is yes [see pg. 13, ¶271 lines 1-5, if the selected resource is overlapped with the D2D synchronization signal (D2DSS) transmission resource], performing the first channel sensing to determine whether to transmit a first radio signal in the first time-frequency resource group [see pg. 13, ¶271 lines 1-5, the discovery signal transmission controller “1821” may control such that the discovery signal transmission not be performed in the selected resource]. 
	Kim does not explicitly teach “when the result of the determining action is yes, transmitting the first radio signal in the first time-frequency resource group”; “when the result of the determining action is no, dropping transmission of the first radio signal in the first time-frequency resource group”; wherein the first information is used to determine whether the first node and a transmitter of the second information belong to a same serving cell, and the first information is used to judge whether to perform the first channel sensing”; “the first radio signal comprises a transport block, or the first radio signal carries CSI, or the first radio signal carries a HARQ”.
	However Sun discloses receiving first information and second information [see fig. 9: Step “910”, pg. 12, ¶104 lines 3-6, the UE “115-c” receives a UL resource grant “910” from the base station “105-c” identifying uplink transmission resources for the uplink transmission];
	the second information being used to determine a first time-frequency resource group [see fig. 9: Step(s) “915” / “920”, pg. 12, ¶104 lines 6-8, based on the resource grant, the “UE 115-c” determines, a transport block group (TBG) size for a TBG to be transmitted in the uplink transmission and performs a listen-before-talk (LBT) procedure].
	 when the result of the determining action is yes [see fig. 9: Step(s) “920” / “925” / “930”, pg. 12, ¶104 lines 8-37, If the LBT procedure is successful for the resources of the first TTI, all of the UL resources of the UL grant are usable for the UL transmission], transmitting the first radio signal in the first time-frequency resource group [see fig. 9: Step “920” / “925” / “930”, pg. 12, ¶104 lines 8-24, the UE “115-c” then transmits the TBG transmission “930” to the base station “105-c”]; 
	when the result of the determining action is no [see fig. 9: Step(s) “920” / “925” / “930”, pg. 12, ¶104 lines 8-37, If the LBT procedure is unsuccessful for the first TTI, the LBT procedure is performed for a second TTI], dropping transmission of the first radio signal in the first time-frequency resource group [see fig. 9: Step(s) “920” / “925” / “930”, pg. 12, ¶106 lines 10-20, the UE “115-c”, modifies the TB group size based on the available resources, and drops one or more of the CBs based on the modified TB group size]; 
	wherein the first information is used to determine whether the first node and a transmitter of the second information belong to a same serving cell [see fig. 9: Step “915”, pg. 12, ¶104 lines 3-6, the base station “105-c” transmits the UL resource grant “910” to the UE “115-c” for identifying uplink transmission resources for the uplink transmission], and the first information is used to judge whether to perform the first channel sensing [see fig. 9: Step(s) “915” / “920”, pg. 12, ¶104 lines 6-15, the UE “115-c” determines, based on the resource grant, a TBG size for a TBG to be transmitted in the uplink transmission and perform a listen-before-talk (LBT) procedure]; 
	the first radio signal comprises a transport block [see pg. 8, ¶78 lines 1-4; pg. 12, ¶104 lines 3-6, the wireless resource grant indicates if new data is to be transmitted in a transport block group (TBG)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “when the result of the determining action is yes, transmitting the first radio signal in the first time-frequency resource group”; “when the result of the determining action is no, dropping transmission of the first radio signal in the first time-frequency resource group”; wherein “the first information is used to determine whether the first node and a transmitter of the second information belong to a same serving cell, and the first information is used to judge whether to perform the first channel sensing”; “the first radio signal comprises a transport block, or the first radio signal carries CSI, or the first radio signal carries a HARQ” as taught by Sun in the system of Kim to provide efficient use of wireless resources [see Sun pg. 1, ¶5 lines 14-18].
	
Regarding Claims 2 and 12,
	The combined system of Kim and Sun discloses all limitations of the claim(s).
	Kim further discloses the first node according to claim 1 [see fig. 18, pg. 13, ¶266 lines 1-3, the user equipment (UE)], wherein when the first node and the transmitter of the second information belong to a same serving cell [see pg. 6, ¶125 lines 1-6, in the case that the eNBs are synchronized], it is judged not to perform the first channel sensing [see pg. 6, ¶125 lines 1-6, it is possible to receive the discovery signal of the D2D UEs in the discovery resource configured in compliance with the synchronization of the serving eNB]; 
	when the first node and the transmitter of the second information do not belong to a same serving cell [see pg. 6, ¶126 lines 1-10, in the case that the eNBs are not synchronized], it is judged to perform the first channel sensing [see pg. 6, ¶126 lines 1-10, it is not possible to receive the discovery signal of the D2D UE served by the neighboring eNB].

Regarding Claims 3 and 13,
	The combined system of Kim and Sun discloses all limitations of the claim(s).
	Kim further discloses the first node according to claim 1 [see fig. 18, pg. 13, ¶266 lines 1-3, the user equipment (UE)], wherein the first receiver also receives a first signaling group [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, receiving all configuration information for the UE to participate in the D2D communication], and the first signaling group is used to indicate a first time-frequency resource pool [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the configuration information is D2D discovery signal transmission/reception resource pool information]; 
	wherein only when the first time-frequency resource group overlaps with the first time-frequency resource pool [see pg. 13, ¶271 lines 1-5, if the selected resource is overlapped with the D2D synchronization signal (D2DSS) transmission resource], the action of judging whether to perform the first channel sensing is performed [see pg. 13, ¶270 lines 5-9, determining whether to transmit the discovery signal based on the overlapping determination result].

Regarding Claims 4 and 14,
	The combined system of Kim and Sun discloses all limitations of the claim(s).
	Kim further discloses the first node according to claim 1 [see fig. 18, pg. 13, ¶266 lines 1-3, the user equipment (UE)], wherein the first receiver also receives a second radio signal [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, receiving resource pool information]; 
	wherein the second information is used to indicate time-frequency resources occupied by the second radio signal [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the resource pool information is D2D direct communication], and the first radio signal is related to the second radio signal [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the D2D discovery signal transmission/reception information, and D2D direct communication information are resource pool information].

Regarding Claims 5 and 15,
	Kim discloses the first node according to claim 1 [see fig. 18, pg. 13, ¶266 lines 1-3, the user equipment (UE)], wherein the first channel sensing is performed in a reference time-frequency resource group [see pg. 7, ¶144 lines 1-5, a reference signal (e.g. cell-specific reference signal (CRS)) (RSRP)], frequency-domain resources occupied by the reference time-frequency resource group are related to frequency-domain resources occupied by the first time-frequency resource group [see pg. 14, ¶289 lines 1-6, the smallest resource unit by an OFDM symbol on the time axis and a subcarrier on the frequency axis is called a Resource Element (RE)]; 
	the first channel sensing is used to obtain a first measurement value [see pg. 5, ¶120 lines 1-6, the discovery resource for the UE's transmission is selected randomly, based on the received signal strength measured by the UE], and size relationship between the first measurement value and a target threshold is used to determine whether to transmit the first radio signal in the first time-frequency resource group [see pg. 7, ¶145 lines 1-6, each UE compares the measured RSRP with the RSRP threshold and determines, if the RSRP is less than the threshold, that it is located at the eNB coverage boundary and configures D2DSS transmission].
	Kim does not explicitly teach “when the first measurement value is greater than the target threshold, the transmission of the first radio signal is dropped in the first time-frequency resource group, when the first measurement value is less than the target threshold, the first radio signal is transmitted in the first time-frequency resource group”.
	However Sun discloses when the first measurement value is greater than the target threshold [see pg. 11, ¶95 lines 9-20, if {circumflex over (L)}≦L′], the transmission of the first radio signal is dropped in the first time-frequency resource group [see pg. 11, ¶95 lines 9-20, a new TB is not accommodated, and is simply dropped], when the first measurement value is less than the target threshold [see pg. 11, ¶95 lines 9-20, If {circumflex over (L)}>L′], the first radio signal is transmitted in the first time-frequency resource group [see pg. 11, ¶95 lines 9-20, a new TB is still transmitted, but is smaller than the originally determined new TB size].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “when the first measurement value is greater than the target threshold, the transmission of the first radio signal is dropped in the first time-frequency resource group, when the first measurement value is less than the target threshold, the first radio signal is transmitted in the first time-frequency resource group” as taught by Sun in the system of Kim for the same motivation as set forth in claim 1.

Regarding Claims 6 and 16,
	The combined system of Kim and Sun discloses all limitations of the claim(s).
	Kim further discloses the first node according to claim 5 [see fig. 18, pg. 13, ¶266 lines 1-3, the user equipment (UE)], wherein the first receiver also receives third information [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, receiving synchronization signal transmission condition information]; 
	wherein the third information is used to indicate the target threshold [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the synchronization signal transmission condition information is (e.g. RSRP threshold)].

Regarding Claims 7 and 17,
	Kim discloses a second node for wireless communication [see fig. 19, pg. 14, ¶276 lines 1-2, an evolved Node-B (eNB)], comprising: 
	a second transmitter [see fig. 19, pg. 14, ¶277 lines 1-5, a transceiver “1910”], transmitting first information and second information [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 14, ¶277 lines 1-5, transmitting D2D information to a UE including all configuration information for the UE to participate in the D2D communication], the second information being used to determine a first time-frequency resource group [see fig. 13: Step(s) “1303” / “1304”, pg. 11, ¶222 lines 1-4; ¶224 lines 1-4, based on the transmitted D2D information, determine whether any D2D synchronization signal resource is configured in the subframe supposed to carry the D2D discovery signal]; and 
	a second receiver [see fig. 19, pg. 14, ¶278 lines 1-2, a controller “1920”], monitoring a first radio signal in the first time-frequency resource group [see pg. 14, ¶279 lines 1-4, controlling the eNB to generate discovery resource pool information to the UE and transmit a D2D transmission configuration signaling message to the UE]; 
	wherein the first information is used to determine whether the second node and a target receiver of the second information belong to a same serving cell [see pgs. 5-6, ¶124 lines 5-8, the UE acquires reception synchronization based on the synchronization signal of the serving eNB and receives the discovery signal in the discovery pool in accordance with the reception synchronization]; 
	the first information is used to judge whether the target receiver of the second information performs a first channel sensing [see pg. 13, ¶270 lines 1-5, If discovery signal resource pool information is received from the eNB, the discovery signal transmission controller “1821” may select resource for transmitting the discovery signal based on the discovery resource pool information]; 
	when the result of the judging action is no [see pg. 13, ¶271 lines 5-9, if the selected resource is not overlapped with the D2D synchronization signal (D2DSS) transmission resource], the first radio signal is transmitted in the first time-frequency resource group [see pg. 13, ¶271 lines 5-9, the discovery signal transmission controller “1821” may control to transmit the discovery signal in the selected resource]; 
	when the result of the judging action is yes [see pg. 13, ¶271 lines 1-5, if the selected resource is overlapped with the D2D synchronization signal (D2DSS) transmission resource], the first channel sensing is used to determine whether the first radio signal is transmitted in the first time-frequency resource group [see pg. 13, ¶271 lines 1-5, the discovery signal transmission controller “1821” may control such that the discovery signal transmission not be performed in the selected resource].
	Kim does not explicitly teach “the first radio signal comprises a transport block, or the first radio signal carries CSI, or the first radio signal carries a HARQ”.
	However Sun discloses transmitting first information and second information [see fig. 9: Step “910”, pg. 12, ¶104 lines 3-6, the base station “105-c” transmits an UL resource grant “910” to the UE “115-c” identifying uplink transmission resources for the uplink transmission], the second information being used to determine a first time-frequency resource group [see fig. 9: Step(s) “915” / “920”, pg. 12, ¶104 lines 6-8, based on the resource grant, the “UE 115-c” determines, a transport block group (TBG) size for a TBG to be transmitted in the uplink transmission and performs a listen-before-talk (LBT) procedure]; 
	the first radio signal comprises a transport block [see pg. 8, ¶78 lines 1-4, the wireless resource grant indicates if new data is to be transmitted in a transport block group (TBG)].
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “the first radio signal comprises a transport block, or the first radio signal carries CSI, or the first radio signal carries a HARQ” as taught by Sun in the system of Kim to provide efficient use of wireless resources [see Sun pg. 1, ¶5 lines 14-18].

Regarding Claims 8 and 18,
	The combined system of Kim and Sun discloses all limitations of the claim(s).
	Kim further discloses the second node according to claim 7 [see fig. 19, pg. 14, ¶276 lines 1-2, the evolved Node-B (eNB)], wherein when the second node and the target receiver of the second information belong to a same serving cell [see pg. 6, ¶125 lines 1-6, in the case that the eNBs are synchronized], the target receiver of the second information judges not to perform the first channel sensing [see pg. 6, ¶125 lines 1-6, it is possible to receive the discovery signal of the D2D UEs in the discovery resource configured in compliance with the synchronization of the serving eNB]; 
	when the second node and the target receiver of the second information do not belong to a same serving cell [see pg. 6, ¶126 lines 1-10, in the case that the eNBs are not synchronized], the target receiver of the second information judges to perform the first channel sensing [see pg. 6, ¶126 lines 1-10, it is not possible to receive the discovery signal of the D2D UE served by the neighboring eNB].

Regarding Claims 9 and 19,
	The combined system of Kim and Sun discloses all limitations of the claim(s).
	Kim further discloses the second node according to claim 7 [see fig. 19, pg. 14, ¶276 lines 1-2, the evolved Node-B (eNB)], wherein the second receiver also receives a second signaling group [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, receiving all configuration information for the UE to participate in the D2D communication], the second signaling group being used to indicate a second time-frequency resource pool [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the configuration information is D2D discovery signal transmission/reception resource pool information]; 
	wherein only when the first time-frequency resource group overlaps with the second time-frequency resource pool [see pg. 13, ¶271 lines 1-5, if the selected resource is overlapped with the D2D synchronization signal (D2DSS) transmission resource], the action of monitoring the first radio signal in the first time-frequency resource group is performed [see pg. 13, ¶270 lines 5-9, determining whether a selected resource is overlapped with the D2D synchronization signal (D2DSS) transmission resource].

Regarding Claims 10 and 20,
	The combined system of Kim and Sun discloses all limitations of the claim(s).
	Kim further discloses the second node according to claim 7 [see fig. 19, pg. 14, ¶276 lines 1-2, the evolved Node-B (eNB)], wherein the second transmitter also transmits a second radio signal [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, transmitting resource pool information]; 
	wherein, the second information is used to indicate time-frequency resources occupied by the second radio signal [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the resource pool information is D2D direct communication], and the first radio signal is related to the second radio signal [see fig. 13: Step “1302”, pg. 11, ¶221 lines 1-10; pg. 13, ¶268 lines 1-5, the D2D discovery signal transmission/reception information, and D2D direct communication information are resource pool information].

Conclusion 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSHIL P SAMPAT whose telephone number is (469) 295-9141. The examiner can normally be reached on Mon-Fri (8 AM - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571) 272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Rushil P. Sampat
Examiner
Art Unit 2469



/Ian N Moore/Supervisory Patent Examiner, Art Unit 2469